PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Russo et al.
Application No. 16/164,700
Filed: October 18, 2018
Attorney Docket No.: P9568US00
For: SYSTEMS AND METHODS FOR PROVIDING A WATER SUPPLY THROUGH IN-SITU WATER COLLECTION
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 15, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, November 29, 2019, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were timely obtained.  Accordingly, the application became abandoned on March 3, 2020.  A Notice of Abandonment was mailed July 14, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment and Replacement Drawings, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay. 

The above-noted Replacement Drawings have been reviewed and accepted by the Examiner.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $370.00 extension of time fee submitted on April 15, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be refunded in due course. 



This application is being referred to Technology Center Art Unit 1778 for appropriate action in the normal course of business on the reply received April 15, 2021.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions